Citation Nr: 1125598	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-37 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia paranoid type and a bipolar disorder, as secondary to service-connected postoperative residuals, right radical orchiectomy. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney At Law


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978, and from October 1981 to October 1985. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's claim on appeal was previously characterized as a claim of service connection for schizophrenia.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having schizophrenia and a bipolar disorder. The Board therefore finds that the Veteran's claim is not limited solely to schizophrenia.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include schizophrenia paranoid type and a bipolar disorder.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's schizophrenia had its onset during active duty service and is also shown to be aggravated by service-connected postoperative residuals, right radical orchiectomy    

CONCLUSION OF LAW

Schizophrenia was incurred or aggravated by service or the Veteran's service-connected postoperative residuals, right radical orchiectomy.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board finds that the requirements for a grant of secondary service connection have been met with respect to his schizophrenia claim.  First, the medical evidence of record demonstrates that the Veteran is currently diagnosed with schizophrenia paranoid type.  Second, it is undisputed that the Veteran is currently service-connected for postoperative residuals, right radical orchiectomy. 

Turning to crucial medical nexus question, the Board notes that a July 2009 VA examiner opined that although the Veteran's schizophrenia was not caused by or a result of a service-connected orchiectomy, she opined that it was "as likely as not that service connected orchiectomy has aggravated non service connected paranoid schizophrenia."  She reasoned that "individuals with paranoid schizophrenia often have concerns that they may be viewed as homosexual, in this case the absence of his testicle seems to exacerbate and aggravate this phenomenon and cause distress. [I]t is not precisely clear when this first began but likely for as long as schizophrenia was present."  She further noted that "any stressor is likely to aggravate the course of schizophrenia and loss of testicle, even without above homosexual concerns, has been an ongoing stressor."  She indicated that "while it is too speculative to ascribe a specific amount of disability if this aggravation was not present his schizophrenia is a serious case and would likely be serious without orchiectomy but orchiectomy does effect schizophrenia and without orchiectomy the course and severity of schizophrenia would most likely be somewhat less."

In an addendum opinion, the VA examiner addressed the baseline manifestations of the Veteran's schizophrenia.  She indicated that she was unable to resolve this issue without resorting to mere speculation.  The VA examiner reasoned that the Veteran's service treatment records and c-file did not show treatment for depression secondary to orchiectomy.  She noted assertions by the Veteran that he tried to seek psychiatric care for depression secondary to orchiectomy during his second duty period of service, although she indicated that that service treatment records made no mention of this.  Based on this, the VA examiner indicated that it was not possible to provide information on the Veteran's baseline manifestation of his schizophrenia, and subsequent aggravation caused by service.  Although this opinion is not complete, as the VA examiner did not address aggravation of the Veteran's schizophrenia by his service-connected postoperative residuals, right radical orchiectomy, but rather attempted to address aggravation of his psychiatric disorder by service, the Board finds that the overall evidence supports a finding that his schizophrenia was aggravated by his service-connected postoperative residuals, right radical orchiectomy.  

Moreover, and notwithstanding the foregoing, service connection for this disorder can alternatively be established on a direct basis.  A March 1981 entrance examination into his second period of service reflected a normal psychiatric clinical evaluation.  Additional service treatment records reflect that the Veteran was hospitalized in November 1982.  One of the diagnoses given at that time was atypical mixed personality traits.  A November 1983 treatment record noted a diagnosis of a stress disorder.  An undated Patient Evacuation Tag reflects a diagnosis of "acute psychosis? Drug induced."  Another Patient Evacuation Tag, dated in December 1982, reflects a diagnosis of "acute psychosis." A separation examination was not completed. 

Post-service treatment records do not confirm a diagnosis of schizophrenia until approximately 1986.  A May 1991 VA treatment record noted a past medical history of schizophrenia.  A November 1992 VA treatment record noted that the Veteran had a history of schizophrenia paranoid type since 1986.  However, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, there is no dispute that Veteran and his sister are competent to report symptoms of a psychiatric disorder.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds the Veteran and his sister's statements of continuous psychiatric problems to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Board has considered a February 2009 statement submitted by the Veteran's sister.  She indicated that the Veteran had been suffering with mental illness for quite some time.  She stated that she first noticed a change when he returned home in 1985 from his second period of active duty service.  She noted that it was then that he became withdrawn at first and progressively displayed signs of being ill.  She indicated that it could be seen in his verbal speech and the overall attitude he displayed toward others.  His sister indicated that he acquired a job at the VA Hospital and it was then that it became apparent that he was in fact ill. 

Significantly, the Board notes that a VA professional has proffered opinions as to the etiology of the Veteran's psychiatric disorder.  

In a January 2008 letter, the Veteran's treating psychiatrist noted that she had known the Veteran since 1989.  She indicated that the Veteran's mental condition started while he was in the service.  She reflected that as a clinician involved in his care for over 20 years she could definitively render an opinion in his case.  The psychiatrist stated that there is no doubt that the Veteran's psychiatric disorder started in the late 1970's to the very early 1980's.  A statement submitted by the same psychiatrist in November 2009, and also signed by the Veteran's clinical social worker, indicated that the Veteran had been receiving treatment at the Miami VAMC, behavioral health department, for the last twenty years.  She noted that it was their clinical judgment that the Veteran suffers from schizophrenia paranoid type and not substance induced psychosis.  They concluded the letter indicating that it was their clinical judgment, after treating the Veteran for many years, that his diagnosis now, and more likely than not, while in the military was schizophrenia paranoid type.  While a VA medical opinion was rendered as to secondary service connection, an opinion as to direct service connection was not provided. 

In light of the discussion above, while the evidence is somewhat equivocal, it has nonetheless placed the record in relative equipoise.  As such, resolving all doubt in his favor, the Board finds that service connection for this disorder on a direct basis has also been substantiated.  Consequently, affording the Veteran the benefit of the doubt, service connection for schizophrenia is warranted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board additionally notes that the Veteran has been diagnosed with a bipolar disorder post-service.  There is no competent evidence relating this specific diagnosis to active service.  Nevertheless, as service connection for schizophrenia is being allowed, the underlying claim for service connection for an acquired psychiatric disorder is also being allowed.  Put another way, as all psychiatric disabilities are rated under the same diagnostic code, the determination as to whether the Veteran's bipolar disorder is related to service is essentially moot.  


ORDER

Service connection for schizophrenia paranoid type is granted.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

As an initial matter, the Board acknowledges that the Veteran is currently service connected for postoperative residuals, right radical orchiectomy (10 percent).  However, pursuant to this opinion, the Veteran is now additionally service-connected for his schizophrenia.  As his schizophrenia has not been rated, it is currently unclear at the present time whether the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a).  Nevertheless, given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service-connected disabilities, the Board has little choice but to Remand this matter to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  After the Veteran's schizophrenia has been rated by the RO, the Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities (postoperative residuals right radical orchiectomy and schizophrenia).     

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

The VA examiner should additionally discuss the January 2008 statement from the Veteran's VA treating psychiatrist. 

2.  Upon completion of the above, readjudicate the issue on appeal, to include a determination as to whether referral of the Veteran's TDIU claim to the appropriate department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular consideration (if appropriate) is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


